Title: Fernagus De Gelone to Thomas Jefferson, 7 January 1819
From: Gelone, Jean Louis Fernagus De
To: Jefferson, Thomas


          
             Sir.
            New York January 7. 1819.
          
          herein is the bill of lading of a box directed to you, care of Capt. Bernard Peyton, Richmond, Va, and Shipped on board the Schooner Weymouth bound to that Place. the box contains:
          
            
               
              1. 
              Ducange, Glossarium mediæ & infimæ ætatis. 3. folio. bound in vellum
              
              $.20
              .—
            
            
              
              1.
              Dictionnaire Grec
               français 
              de Planche 8vo
              bound
              6.
              25.
            
            
              
              1.
              Suetone. Latin. 
              do
              4. 8vo
              do
              
              7.
              50
            
            
              
              1.
              Appien, Guerres Civiles. 
              3. do
              do
              
              7.
              —
            
            
              
              1.
              Salluste, Dureau La Malle. 
              1. do
              do
              
              2.
              25.
            
            
              
              1.
              henri IV, Perefixe. 12mo
              
              Sewed
              
              .
              87½
            
            
              
              1.
              Affections catharrales, Cabanis. 8vo
              do
              
              .
              75.
            
            
              
              1.
              Pline le Jeune, Lat. français. 3. 12o with panegyrique de Trajan.
              do
              }
              2.
              87½
            
            
              
              1.
              Denis d’halicarnasse. Antiquités Romains. Berenger. 6. 8vo Sewed
              
              10.
              —
            
            
              
              
              
              
              
            
            
              
              1.
              Epictetus. vellum. Bodoni. Greek Italian. 12o boards
              5.
              37½
            
            
              
              1. Journal, Bibliographie de la france. Years 1814. 15. 16. with tables and year 1817 without tables—(not furnished, because they are a little Spoiled with my own remarks)—You will See the Subscription price is 18 francs a year
              20.
              00.
            
            
              
              
              
              
              
              $.82.
              87½
            
            
              
              
              You received from my Clerk Mr Belair
              
              
            
            
              
              1.
              Logarithmes Lalande. 18o
              .
              87½
            
            
              
              1.
              Diction. Grec, Planche, 8o
              6.
              25.
            
            
              
              1.
              Correspondance de fern. Cortez & Charles V
              1.
              12½
            
            
              
              
              
              
              
              $.91.
              12½
            
            
              I myself Sent you from York. 1. Logarithmes, Lalande   18o
              .
              87½
            
            
               Yesterday, I directed to you the 1rst vol. of Tacite, Dureau La Malle. french Latin. the whole Shall go, 1. vol. at one time, and is
              13.
              50.
            
            
              
              
              I will direct you by the Same way (Mail)
              
              
            
            
              
              1.
              Geometrie de Le Gendre 1817
              2.
              50
            
            
              
              
              
              
              
              $.108.
              00
            
            
              I received from you
              
              
              90.
              00
            
            
              
              
              
              
              
              $. 18.
              00
            
          
          You will have a right to the continuation of Bibliographie de france, if it is your wish. I have the Nos of 1818. to October.
          With respect to antient books, I will have a Single vol. of Cailleau’s Dictionnaire Bibliograph.—I had reserved it for myself. as I expect, Sir, You will honour me with your custom and very high recommendation, it is at your disposal. it is complete in itself.
          I have just opened Several boxes arrived from france. there is a Dictionnaire Pratique de Medecine et Chirurgie, Pougens. 1814. 2. 8vo $.4.50. it has no Greek Lexicon, but a Synonymy of old and new Chemistry.
          There is also, hre de l’Inquisition d’Espagne, par Llorente. 4. 8o 1818. an excellent book. $9.50.
          I have resolved to open a book-Store in Georgetown (D.C.) within three weeks. Then I Shall be very happy to Serve you more at your wish. My establishment is well founded, but would perish if it was not encouraged. I however have the greatest hopes of a Success.
          
            I am most respectfully. sir Your most humble and obedient Servant
            fernagus De Gelone
          
        